Case 8:20-cv-00422-TPB-CPT Document 30 Filed 07/07/20 Page 1 of 4 PageID 438




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

  TASHA WILLIAMS,

        Plaintiff,
  v.                                              Case No 8:20-cv-422-T-60CPT

  SPEEDY SERVICING, INC.,
  CONCORD ADVICE, LLC,
  AND MICHAEL LUXENBERG,

        Defendants.
                                           /

         ORDER GRANTING IN PART AND DENYING IN PART
          DEFENDANT SPEEDY SERVICING’S MOTION TO
       QUASH SERVICE OF PROCESS AND MOTION TO DISMISS
             FOR LACK OF PERSONAL JURISDICTION

        This matter is before the Court on “Defendant Speedy Servicing’s

  Motion to Quash Service of Process, Motion to Dismiss for Lack of Personal

  Jurisdiction, and Memorandum of Law in Support.” (Doc. 8). Plaintiff

  Tasha Williams has filed a response in opposition to the motion. (Doc. 19).

  Upon review of the motion, response, court file, and record, the Court finds as

  follows:

                                  Background

        The Court summarized the background of this case in its July 7, 2020,

  Order denying the motion to dismiss filed by Defendants Concord Advice,

  LLC and Michael Luxenberg. See (Doc. 29). Briefly stated, Plaintiff alleges


                                    Page 1 of 4
Case 8:20-cv-00422-TPB-CPT Document 30 Filed 07/07/20 Page 2 of 4 PageID 439




  that Speedy Servicing, without a permissible purpose and in violation of the

  Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1651b(f), requested and

  obtained her credit report from a Florida company, knowing that she was a

  Florida resident. Plaintiff alleges that Defendant Luxenberg owns and

  controls Speedy Servicing as well as Concord Advice, and operates them as a

  single business enterprise headquartered in New Jersey. Plaintiff purported

  to effect service of process on Speedy Servicing by delivering it to Luxenberg

  in New Jersey.

        Speedy Servicing has moved to quash service of process, arguing

  among other things that Plaintiff has failed to show that delivery of process

  to Defendant Luxenberg in New Jersey properly effected service under

  § 48.081, F.S. See (Doc. 8 at 4-6). Speedy Servicing also briefly argues that,

  apart from issues of service, the complaint does not set forth a basis to

  subject Speedy Servicing to personal jurisdiction.

                                     Analysis

        The issues presented in Speedy Servicing’s motion to dismiss are

  identical to those addressed in orders in other cases in this district against

  Speedy Servicing and the other Defendants. See Daniel v. Concord Advice,

  LLC, No. 8:19-cv-2978-T-02SPF, 2020 WL 1677296, at *1-4 (M.D. Fla. Apr. 6,

  2020); Forbes v. Concord Advice, LLC, No. 8:20-cv-405-T-33AEP, Doc. 32, at

  1-3 (M.D. Fla. May 5, 2020) (adopting analysis and reasoning in Daniel

                                     Page 2 of 4
Case 8:20-cv-00422-TPB-CPT Document 30 Filed 07/07/20 Page 3 of 4 PageID 440




  order). Those decisions held that the plaintiffs had not shown they had

  properly effected service, and therefore granted Speedy Servicing’s motion to

  quash, but allowed the plaintiffs leave to cure any defects in service. The

  Court finds the analysis and result in those rulings equally applicable here.

        Service of process on Speedy Servicing will therefore be quashed, but

  Plaintiff will be allowed to cure any defects in service. The Court notes that,

  following the rulings quashing service in the Daniel and Forbes cases, Speedy

  Servicing and the plaintiffs entered into stipulations pursuant to which

  Speedy Servicing agreed to accept service by mail. See Daniel, No. 8:19-cv-

  2978-T-02SPF, Doc. 48; Forbes, No. 8:20-cv-405-T-33AEP, Doc. 47. The

  Court fully expects a similar agreement to follow here so that the case can

  proceed.

        In addition, again following the rulings in Daniel and Forbes, the Court

  will deny as moot Speedy Servicing’s motion to dismiss for lack of personal

  jurisdiction, in light of the Court’s quashing of service of process. The Court,

  however, refers the parties to its Order denying the motion to dismiss filed by

  Defendants Concord Advice and Luxenberg (Doc. 29) for guidance as to the

  Court’s likely approach to any renewed motion to dismiss based on lack of

  personal jurisdiction.

        Accordingly, it is

        ORDERED, ADJUDGED, and DECREED:

                                    Page 3 of 4
Case 8:20-cv-00422-TPB-CPT Document 30 Filed 07/07/20 Page 4 of 4 PageID 441




     (1)     “Defendant Speedy Servicing’s Motion to Quash Service of Process,

             Motion to Dismiss for Lack of Personal Jurisdiction, and

             Memorandum of Law in Support” (Doc. 8) is GRANTED IN PART

             AND DENIED IN PART.

     (2)     The motion to quash is granted, but Plaintiff is granted leave to

             cure any defects in service under Fed. R. Civ. P. 4.

     (3)     The motion to dismiss for lack of personal jurisdiction is denied as

             moot.

           DONE and ORDERED in Chambers, in Tampa, Florida, this 7th day

  of July, 2020.




                                     Page 4 of 4
